                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

PAULA BRITTAIN, JENNIFER              )
JOHNSTON, and KIMBERLY                )
WARD                                  )
                                      )
            Plaintiffs,               )
V.                                    )    Case No. 4:17‐cv‐417‐JM
                                      )
JEFFERY EVERETTS; CS                  )
BACKGROUND, INC.; and                 )
CITY OF BEEBE                         )
                                      )
            Defendants.               )


                          JOINT STATUS REPORT

            Defendants Jeffery Everetts and CS Background, Inc. (collectively,

“CS Background”), Separate Defendant City of Beebe, and Plaintiffs Paula

Brittain, Jennifer Johnston, and Kimberly Ward, state the following status

report pursuant to this Court’s order, Document No. 12:

            1.    The criminal prosecution of Jeffery Everetts in the Circuit

Court of Lonoke County, Arkansas, in case number 43CR16‐478, has been

nolle prosequi. Notwithstanding that action, the Arkansas State Police, which

originally investigated the Lonoke County case, continues to investigate that

matter. On information and belief, the United States Attorney’s Office

continues to remain interested in this case as well. Some of the criminal

charges at issue contain no statute of limitations, but the state‐law charges
might be subject to a five or six year limitations period. The allegations at

issue in that investigation appear to have occurred on or before February

2016, meaning the limitations period would expire in February 2020.

            2.    If CS Background is required to move forward with this case

amidst the threatened criminal prosecutions against Jeffery Everetts, it

maintains that will place CS Background in the untenable position of either

risking a waiver of Jeffery Everetts’s Fifth Amendment right to remain silent

or invoking that right and presenting little to no defense to this case. That

dilemma is avoided, to some degree, by staying this matter until March 2020.

            3.    The Plaintiffs no longer consent to a stay. CS Background

continues to desire a stay to preserve Jeffery Everetts’s Fifth Amendment

rights in the above‐reference criminal prosecutions. The City of Beebe has

no objection to continuing the stay.

            4.    If the Court lifts the stay, however, then CS Background will

request a strict and comprehensive protective order to make clear Everetts

would not waive his right to remain silent by participating in discovery and

that the discovery taken in this case could not be used in any criminal

proceedings.     CS Background is uncertain if that sort of order would

adequately protect Everetts’s rights. CS Background therefore requests this

Court maintain the stay until March 1, 2020.

                                       -2-
      Respectfully submitted,

      JEFFERY EVERETTS and
      CS BACKGROUND, INC.

      Defendants

      By: /s/ Barrett S. Moore
          BARRETT S. MOORE
          Bar Number 2009118
          BLAIR & STROUD
          Attorneys for Defendants
          P. O. Box 2135
          Batesville, Arkansas 72503
          Telephone: (870) 793‐8350
          E‐mail: bsm@blastlaw.com

      AND

      PAULA BRITTAIN, JENNIFER
      JOHNSTON, and KIMBERLY
      WARD

      Plaintiffs

      By: /s/ Andrew M. Taylor
          Andrew Mikeal Taylor
          Bar Number 2005147
          Tasha Sossamon Taylor
          Bar Number 2005148
          TAYLOR & TAYLOR
          Attorneys for Plaintiffs
          P. O. Box 629
          Little Rock, AR 72203
          andy@taylorlawfirm.com
          tasha@taylorlawfirm.com




-3-
      AND

      CITY OF BEEBE

      Defendant

      By: /s/ Amanda LaFever
          Amanda LaFever
          Bar Number 2012133
          ARKANSAS MUNICIPAL
          LEAGUE
          Attorney for City of Beebe
          P. O. Box 38
          North Little Rock, AR 72115
          alafever@arml.org




-4-
                        CERTIFICATE OF SERVICE

            I served a copy of the foregoing instrument on March 25, 2019, by

filing it using the CM/ECF system, which will serve notice of its filing to all

counsel of record, including the following persons:

 Andrew Mikeal Taylor
 Tasha Sossamon Taylor
 TAYLOR & TAYLOR
 P. O. Box 629
 Little Rock, AR 72203
 andy@taylorlawfirm.com
 tasha@taylorlawfirm.com

ATTORNEYS FOR PLAINTIFFS

Amanda LaFever
ARKANSAS MUNICIPAL LEAGUE
P. O. Box 38
North Little Rock, AR 72115
alafever@arml.org

ATTORNEYS FOR CITY OF BEEBE

                                        By: /s/ Barrett S. Moore
                                            BARRETT S. MOORE
                                            Bar Number 2009118
                                            BLAIR & STROUD
                                            Attorneys for Defendants
                                            P. O. Box 2135
                                            Batesville, Arkansas 72503
                                            Telephone: (870) 793‐8350
                                            E‐mail: bsm@blastlaw.com




                                      -5-
